PER CURIAM.
The trial court erred, and defendant candidly confesses error, in dismissing an information at bond hearing for lack of probable cause. Except for appropriately ruling on a sworn motion to dismiss under Florida Rule of Criminal Procedure 3.190(c)(4), which was not filed in this cause, a trial court may not dismiss a duly returned information on a finding that the evidence is insufficient to support it. State v. Brooks, 388 So.2d 1291 (Fla. 3d DCA 1980).
Reversed and remanded for further proceedings.